On Rehearing.
A petition for rehearing was granted by this court, partly because appellant had been deprived of a hearing originally on account of the small sum involved. Upon such rehearing appellant merely urges that, notwithstanding the grant of the right of way aforesaid by the act of July 26, 1866, and its acceptance by chapter 33, Sess. Laws 1871 of the Territory of Dakota, that later enactments of the legislature, to wit, § 1348, Rev. Codes 1905, Comp. Laws 1913, § 1920, declared a policy of this state to compensate the owners of section lines when the same were laid out and opened as public highways. We very much doubt the power of the legislature to waive a right of way granted by Congress in 1866, and accepted in 1871, especially as the state did not own said right of way, but merely held as trustee for the public; but such a discussion *53is unnecessary as we are agreed the legislature did not, by said § 1348, Eev. Codes 1905, Comp. Laws 1913, § 1920, intend to waive any of tbe rights which tbe public bad acquired by tbe acceptance under chapter 33, Sess. Laws 1871. See § 1357, Eev. Codes 1905, Comp. Laws 1913, § 1930. Judgment of tbe trial court is in all things affirmed.